Case 1:21-cr-O0166-TFH D {23 Fi O P 1ofil
Re TED CeotEe DISTRICT COURT 29° +°

FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA *
VS. * “Case No. 1:21 CR: 166 GEEED)
ROBERT REEDER *

RULE 32 WAIVER

 

  
  
   
  
 
  
 
   

The Defendant, Robert Reeder, by and through his attorney, Robert C. Bonsib, Esq,
respectfully waives his right, pursuant Rule 32(e) and (f), to require that the probation officer
provide the presentence report to the him at least 35 days before sentencing and his right to Vv
14 days, after receiving the presentence report, to file objections to the presentence report. :

Respectfully submitted, -

/s/ Robert C. Bonsib

 

ROBERT C. BON
6411 Ivy Lane, Suit
Greenbelt, Mary
(301) 441-3000
Bar # 423-31
